OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN
=- 6.mNN
-lemsromuuL


   Boixmble,~ea~ .OUim,,,       :,.      :;,:. ,,'.~
   cmlotyAttorney




                                 8PtifhaC8     Qt tit18




                        bar ef appliaaatswho acae to hLm
                        Uoatlona unprrpared and ropaert
                        8 preparet&m oppllcatloneand
        take thalr.aokoowledgrronte.  Xnployc?eein Ohat&
        of thlo Bepartaent are Notary i?ublles, and whan
        regucmted,they perfoam this asr'?ics  aad mkb
        b ohargs Of zo# ZDr takiJlg:the lAoknowladigImlt
        to the appliaabtolr~. As a result et theee BbLfgeb,
the e6qloyaeaaolleotajiproJcl%ately MO.00
a no&h, wbloh masy~trrtornedover to idr,
RorJoh,end w&lob ha krapo as,faeouanaoouat-
able to. the 005ot~* Ke ha8 net oooouroged
agplicanteto we hia m@ayrros Ilar thl0                          .
purpoee, but .tQ::,tha
                    ooatrary haa mu&eeateP
thbt the have':;$hbiri:landaftll.outthe
appliaatL 0s en4 take the 4akoawladgmrot~
in order to aave.thbOOW,, aa well 81 the
trouble to 'Us otfio4, but thwe iub a uem
tblo per0antag6'whQ  prrtar to her ths se
ployseado tbla rotioe and take thle mo-
knorledgJIeat(m4 Bat t&8 E&L                               .:
       "5rrolkw or the frrctt
                           thet the Sara Zr




       'lou aiLl &lSO n0te t&et          tne aokncwacdg-
meat  d&m not aontaln the atateatentttiatthe
lippllcontis ~mrsomlly knumn to the kozay
Oub2la.  1s it your opin?onthat,au ta spery
aokmv2adgae~t.ths appl$oantohwlt? be
kmwo to ths ZZoteiry
                   i?ubl%o, or alre intro-
&cl&d by ~OPIOOIIO
                who lq kmwn?


it prohibit a~; other chartjo.4~4 tiuld it
requlrs the takln& of utk~wwlad&wtrti,by the
dei3ig5atedagent Pm0 of ahbxge. The berti-
fl,aatereferredto lr reqdvl by hmtioa 30                            .
ot ArtiaLe14%~1 ol th6 Penal Cods.
       “In   the   evant   that   this   obcr~;u say be
~rcqor2~ abed6 by M.r* liwah, 2e it y3uF win-
ion thbt it14 80 exaem ret9 ror abica he In
not rapulr6dto aooount? Uy 0pLolan on thla
lr that'ifha lo sntitlod$0 jreXstba oSar&%e,
the foe ia IL5IDoO8al
                    ?ee an4 =my be rateloed
    -,               -   -
                ‘.
.        -.,:
                                                                .,
.
                                                                       834




    artntor haTt*auoh applioaat Sntroduoed to hla gre2u any
    ot!.sroaax whsrs en orfidavltor aaicmwlodg!sant 1s to bs
    teiren.
                  3eat2on57 of Artialo 1436-1,BBmkon*sPanel Code, .
    to which YOU refqr, provieia    a foe of fifty cants to be
    pal6 by an applfuxnt for 6 csrtifloqte of title ie to bs
    dioiaad twenty-five cente to tho to1 e8seoaor-colleator
    ana twenty-fivsamts tO tbe State filghway   Departsentfor
    the purawe of ooverlag ths2r rospeatite erpaneealn comeo-
    tion with the eQwlnlatrr;tion of the got. You eok if such
    a8 ta 0xuluslva. Re are nat sure tha,twe tmdvratacrd  your
    qne8tiaa,,butit 2s oar opinionthat 8 greeter,orleeaor
    roe oannot be ahsrgedor ooll.aatee.   St does not preventa
    ChBr$e bslw made by a net@ry publiogtJr~~a&ig the appli-
                                               .,..
    CBtht   6 ~CknCWk4d~Mit.

               A notaryptiblio fr a Wi20     etfiaw.’   SL Tax. fur.
    343’. The oolapenaatioa  uttaahsdto PA off100bel~onga     to the
    parron legallyholdingthe office. Ikwrick‘I.Ake, 76 Tex.
143, 12 8. w. Oil?]. xt 2s oux oplll2aa’ thlat the notary tBMB
    ber&,otorroolXmotddaad A~W bald by the tar b~sesm~-
    oolleotorand sll fees ~hreorteroolleotedcyo thv property
    OS an6 belong to the lndlrtduelnoterieowho hava ~srforrmd
    and who her6iarter  perrom the ser*ioss.
                                          Yours very truly